DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims have overcome the previous 35 U.S.C. 103 rejections.

Notice to Applicant
In the amendment dated 05/02/2022, the following has occurred: claims 1 and 9 have been amended; claims 16, 19, and 24 were canceled; claims 2-15, 17-18, 20-23 and 25-27 have remained unchanged; and claim 28 has been added.
Claims 1-15, 17-18, 20-23, and 25-28 are pending.
Effective Filing Date: 12/28/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant states that the claims are not directed to a law of nature, a natural phenomenon, or an abstract idea under Step 2A, Prong One. Examiner however respectfully disagrees as the claims recite an abstract idea categorized under certain methods of organizing human activity (further categorized as an improvement in permission selection and assignment) as further explained in the 35 U.S.C. 101 rejection section.
Applicant further states that the alleged abstract idea is nevertheless integrated into a practical application as the pending claims are directed to an improvement in technology. Examiner respectfully disagrees as the present claims are directed towards an improvement in permission selection and assignment (which is part of the abstract idea) as opposed to an improvement in a technology.
Lastly, Applicant states that the present claims recite an inventive concept that amounts to significantly more than an abstract idea. Examiner however disagrees as the present claims are not more significant than the abstract idea.

35 U.S.C. 103 Rejections:
Applicant amended the claims and then argued with respect to these amended claims. Examiner has withdrawn the previous 35 U.S.C. 103 claim rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17-18, 20-23, and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-15, 17-18, 20-23, and 25-28 are drawn to a method, which is within the four statutory categories. Claims 1-15, 17-18, 20-23, and 25-28 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving data associated with an analyte state of a host, wherein two or more monitors (where monitors can be people) are authorized to access permissible data of the received data based on a plurality of classifications, and wherein a first user is associated with a first monitor of the two or more monitors and a second user is associated with a second monitor of the two or more monitors, 2) generating the plurality of classifications including a first classification and a second classification assignable to the monitors authorized to access the permissible data, wherein the plurality of classifications designate a hierarchy to provide communications based on one or more sets of notification rules to selectively inform each of the two or more monitors about the analyte state of the host, the one or more sets of notification rules defining circumstances associated with the analyte state of the host for when to inform each of the two or more remote monitoring devices about the analyte state of the host, and wherein communications are sent first to a higher classified monitor before the communications are sent to a lower classified monitor, 3) assigning the first monitor to the first classification, wherein the first classification is associated with a first set of permissions and a first set of notification rules to notify the first monitor under a first set of circumstances, and wherein the first set of permissions defines a first set of permissible data the first monitor is authorized to access, 4) assigning the second monitor to the second classification, wherein the second classification provides (i) a second set of permissions defining a second set of permissible data the second monitor is authorized to access, wherein the second set of permissible data includes less permissible data than the first set of permissible data, and (ii) a second set of notification rules to notify the second monitor under a second set of circumstances, and wherein the second set of notification rules is more restrictive than the first set of notification rules and the second set of circumstances has fewer circumstances than the first set of circumstances, 5) sending the received data to the first monitor based on the hierarchy, the first classification, and the second classification, 6) determining that the first user of the first monitor is unable to fulfill a first particular role in response to the state of the host according to one or more criteria, 7) sending the data to the second monitor in response to the determining that the first user of the first monitor is unable to fulfill the first particular role, and 8) one of: 8a) relegating the first monitor from the first classification to the second classification based on the determining that the first user of the first monitor is unable to fulfill a first particular role in response to the state of the host, wherein the relegating comprises assigning the first remote monitor to the second classification comprising the second set of permissions and the second set of notification rules, or 8b) elevating the second monitor from the second classification to the first classification based on an action of the second monitor after sending the data to the second remote monitor, wherein the elevating comprises assigning the second remote monitor to the first classification comprising the first set of permissions and the first set of notification rules. These steps correspond to Certain Methods of Organizing Human Activity, in particular, managing personal behavior or relationships or interactions between people.
Depending claims 2-15, 17-18, 20-23, and 25-28 include all of the limitations of claim 1 and therefore likewise incorporate the above-described abstract idea. Depending claim 4 adds the additional steps of “receiving, at the secure server, the location of the host device and the locations of the first and second remote monitoring devices” and “wherein determining that the first user is unable to fulfill the first particular role comprises determining the first remote monitoring device exceeds a predetermined proximity from the host device based on the location of the host device and the locations of the first and second monitoring devices”; claim 11 adds the additional steps of “providing, by the secure server, a message informative of an event associated with the analyte state of the host to the first remote monitoring device” and “wherein determining that the first user is unable to fulfill the first particular role is based at least in part on a lack of acknowledgment by the first remote monitoring device within a predetermined time period after the providing the message”; claim 13 adds the additional steps of “providing, by the secure server, a message informative of an event associated with the analyte state of the host to the second remote monitoring device” and “wherein the action of the second remote monitoring device comprises an acknowledgment by the second remote monitoring device within a predetermined time period after the providing the message”; claim 18 adds the additional steps of “receiving, at the secure server, a request from the first monitoring device to elevate the second remote monitoring device to the first classification” and “wherein the action of the second remote monitoring device comprises an acceptance of privileges and duties associated with the first classification”; claim 20 adds the additional steps of “sending the received data comprises providing, by the secure server, an alert informative of an event associated with the analyte state of the host to the first remote monitoring device based on the first set of notification rules associated with the first classification”, “determining that the first user is unable to fulfill the first particular role comprises receiving, at the secure server, a first response from the first remote monitoring device indicative of an inability to react to the alert or a lack of response from the first remote monitoring device within a predetermined time period after providing the alert”, and “sending the data to the second remote monitoring device in response to the determining comprises providing, by the secure server in response to the first response, the alert to the second remote monitoring device”; claim 21 adds the additional step of “receiving, at the secure server, a second response from the second remote monitoring device indicative of an ability to react to the alert”; claim 22 adds the additional step of “wherein the action of the second remote monitoring device comprises sending the second response by the second remote monitoring device within the predetermined time period after providing the alert”; claim 23 adds the additional step of “wherein determining that the first user is unable to fulfill the first particular role is based on the first response indicative of the inability or the lack of response”; and claim 28 adds the additional step of “after relegating the first remote monitoring device or elevating the second remote monitoring device, sending, by the second remote monitoring device, a communication to the first remote monitoring device indicative of an ability of the second remote user to react to the alert.” The limitations of claims 2-3, 5-10, 12, 14-15, 17, and 25-27 further specifies elements within the independent claims without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-15, 17-18, 20-23, and 25-28 are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a secure server, 2) a host device operable to receive sensor data from a continuous analyte sensor worn by the host, and 3) remote monitoring devices including first and second remote monitoring devices (monitors) to perform the claimed steps.
The 1) secure server and 3) first and second monitoring devices in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph [77]).
The 2) host device adds insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, see MPEP 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a secure server, 2) a host device, and 3) remote monitoring devices to perform the claimed steps amounts to no more than insignificant extra-solution activity (in the form of WURC activity (well-understood, routine, and conventional activity)) or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(d) and MPEP § 2106.05(f) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The current invention assigns the classifications to monitoring devices and determines which monitoring device to send the obtained data associated with the analyte state of the host utilizing 1) a secure server and 3) remote monitoring devices, thus the server and monitoring devices are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 2) host device in these steps adds WURC activity to the claims. The following is an example of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives host device data, and transmits the data to a secure server over a network, for example the Internet.
Mere instructions to apply an exception using insignificant extra-solution activity in the form of WURC activity and a generic computer component cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-15, 17-18, 20-23, and 25-28 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626